July 3, 1957


Honorable Robert S. Calvert,        Opinion No: WW-153.
Comptroller of Pub1ic Accounts,
Capitol Station,                    Re:   Is the purchase of tie
Austin, Texas. -                          chains to be used as
                                          awards a legal charge
                                          against State funds?
                                          Are expenses incurred
                                          in traveling to the
                                          different points in
                                          Texas for the purpose
                                          of receiving awards of
                                          any type a legal charge
Dear Mr. Calvert:                         against State funds?
            You have requested an opinion on the following
question:
                "Is the purchase of tie chains to be
            used as awards a legal charge against State
            funds? Are expenses incurred in traveling
            to the different points in Texas for the
            purpose of receiving awards of anx type a
            legal charge against State funds?
          You have enclosed with yo'urrequest an invoice of
the purchase of thirty-nine tie chains by the Department of
Public Safety and a memorandum to the Chief Accountant from
the Administrative Assistant of the Department of Public Safety
concerning the purchase and expense involved in your request.
According to the memorandum, the tie chains are to be used as
awards for marksmanship competition as a part of the training
program and as an incentive for improved professional compe-
tance in the work which is customarily performed.
          Section 51 of Article III of the Constitution of
Texas provides:
                "The Legislature shall have no power
            to make any grant or authorize the making
            of any grant of public moneys to any
            individual, association of individuals,
            municipal or other corporations whatsoever. . .'
Honorable Robert S. Calvert, Page 2,(WW-       1


          This constitutional provision prohibits "the gratui-
tous disposition of the state's money, property, or contractual
rights." Rhoads Drilling Company vs. Allred, 123 Tex. 229, 70
S.W.2d 57x,(1934); Friedman vs. American z;ty   Company of
New York, 137 Tex. 139 151 S.W.2d 570 ( 9 ). Therefore,
the question presented'concerns whether'the tie chains to be
used as awards for marksmanship competition constitute a gratu-
ity to the recipient. We are of the opinion that such awards
constitute a gratuity since it is not compensation for services
rendered by the employee nor is it a purchase of a supply neces-
sary in the performance of the duties of the Department of
Public Safety. If the tie chains are purchased as a part of the
official uniform under the provisions of Article 4413 (25)
Vernon's Civil Statutes, such purchase would constitute a
purchase of a supply and would be a legal charge against State
funds.
          Since such awards constitute a granting of a gratuity,
travel for such awards constitutes travel on personal business
rather than travel in the performance of a governmental function.
It is therefore our opinion that expenses incurred in travel to
different points in Texas for the purpose of receiving awards
is not a legal charge against State funds.
                           SUMMARY
              The Department of Public Safety does
          not have authority to purchase tie chains
          to be used as awards to its employees for
          marksmanship competition, or to pay expenses
          incurred in travel to different points in
          Texas for the purpose of receiving awards.
                                  Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas


                                        JOHN REEVES
JR:pf
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
J. W. Wheeler                    REVIEWED FOR THE ATTORNEY GENERAL
Byron Fullerton
Richard Wells                     By:   Geo. P. Blackburn